         Dated: 9/18/2020
                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

In re:                              )
                                    )               Case No. 3:19-bk-1971
CAPSTONE PEDIATRICS, PLLC,          )
                                    )               Chapter 11
                  Debtor.           )
                                    )
____________________________________)
                                    )
CDS BUSINESS SERVICES, INC. d/b/a )
NEWTEK BUSINESS CREDIT.             )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )               Adversary Proceeding No.
                                    )
                                    )               3:20-ap-90140
AMERICA CARES TRUST d/b/a           )
CARENATION                          )
                                    )
                  Defendant.        )

______________________________________________________________________________

AGREED ORDER GRANTING EXPEDITED MOTION FOR PRELIMINARY INJUNCTION
______________________________________________________________________________

         Upon consideration of the Expedited Motion filed by CDS Business Services, Inc. d/b/a

Newtek Business Credit (“CDS”) for a Preliminary Injunction [DE 4] (the “Motion”) as well as

that certain Supplemental Brief (“Supplemental Brief”) [DE 10] filed by CDS in Support of the

Motion [DE 10] ; and the court having found that it has jurisdiction over this matter pursuant to

28 U.S.C. §§157 and 1334; and the Court having found that this is a core proceeding pursuant to

28 U.S.C. §157(b)(2); and the Court having found that CDS provided due and sufficient notice of

the Motion and Supplemental Brief and the relief sought in the Motion; and the Court having found

that the relief requested in the Motion and Supplemental Brief is warranted and that it was




Case 3:20-ap-90140       Doc 12   Filed 09/18/20 Entered 09/18/20 12:32:32            Desc Main
                                  Document     Page 1 of 4
expressed at the hearing on this matter there is in fact no opposition to the relief sought by

CareNation or any other interested party, all of whom appeared through counsel at the hearing, it

is therefore hereby

       ORDERED as follows:

       America Cares Trust (ACT), d/b/a CareNation, its agents (specifically including, but not

limited to, Michael Gaw), and any party acting in concert with CareNation, are enjoined, pending

further order of this court, from accessing, depositing into, withdrawing from, viewing, using,

transferring into or out of, encumbering, or preventing access of Debtor Capstone Pediatrics, PPLC

(“Debtor”) to any of Debtor’s DIP Accounts used or opened at any time in this case including, but

not limited to, those certain Bank of America accounts in the name of Debtor bearing account

numbers XXXXXXX837, XXXXXXX7579 and XXXXXXX239. In addition, and immediately

upon entry of this Order, Michael Gaw of CareNation shall ensure that all checks to any of Debtor’s

DIP Accounts are immediately turned over to Jim Davis, Chief Restructuring officer for Debtor,

at such location as Davis may direct to CareNation and/or Gaw.

       IT IS SO ORDERED.


                   THIS ORDER WAS SIGNED AND ENTERED
            ELECTRONICALLY AS INDICATED AT THE TOP OF THE FIRST PAGE.




                                                2

Case 3:20-ap-90140       Doc 12    Filed 09/18/20 Entered 09/18/20 12:32:32            Desc Main
                                   Document     Page 2 of 4
SUBMITTED FOR ENTRY:


/s/ Dan Puryear_
Daniel H. Puryear, # 18190
Puryear Law Group PLLC
104 Woodmont Boulevard, Suite 201
Nashville, TN 37205
615-255-4859 (phone)
615-630-6602 (fax)
dpuryear@puryearlawgroup.com

Counsel for CDS Business Services, Inc. d/b/a Newtek Business Credit



/s/ David Houston
David W. Houston IV, # 20802
Burr & Forman LLP
222 Second Avenue South, Suite 2000
Nashville, TN 37201
615-724-3215 (phone)
615-724-3315 (fax)
dhouston@burr.com

Counsel for Capstone Pediatrics, PLLC



/s/ Dan Fleming
Daniel Fleming
Wong Fleming
821 Alexander Road, Suite 200
Princeton, NJ 08540
609-951-9520 (phone)
609-951-0270 (fax)
dfleming@wongfleming.com

Counsel for Bank of America, NA




                                              3

Case 3:20-ap-90140     Doc 12     Filed 09/18/20 Entered 09/18/20 12:32:32   Desc Main
                                  Document     Page 3 of 4
/s/ Sam McAllester
Sam J. McAllester, III, # 3461
Bone McAllester Norton PLLC
511 Union Street, Suite 1600
Nashville, TN 37219
615-238-6300 (phone)
615-687-2207 (fax)
smcallester@bonelaw.com

Counsel for America Cares Trust d/b/a CareNation



/s/ Megan Seliber
Megan Seliber, #
Office of the U.S. Trustee, Trial Attorney
318 Customs House, 701 Broadway
Nashville, TN 37203
615-695-4060 (phone)
615-736-2260 (fax)
megan.seliber@usdoj.com

United States Trustee



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was filed electronically on
September 18, 2020. Notice of this filing was sent by operation of the Court’s electronic filing
system to all those parties specifically requesting electronic service and as indicated on the
electronic filing receipt. Parties may access this filing through the Court’s electronic filing system.



                                                               /s/ Dan Puryear
                                                               Daniel H. Puryear




                                                                        This Order has been electronically
                                                                        signed. The Judge's signature and
                                                  4                     Court's seal appear at the top of the
                                                                        first page.
                                                                        United States Bankruptcy Court.

Case 3:20-ap-90140        Doc 12    Filed 09/18/20 Entered 09/18/20 12:32:32                   Desc Main
                                    Document     Page 4 of 4
